Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims  15-36 are pending. Claims  15-25 and 30-34  are withdrawn, Claims 26-29  and 35-36 examined before.
Applicants’ response of  11/19/2021 in in response to non-final action of 2/17/22 amend claim 26.
Applicant amendment and arguments are considered   objection and rejection that found perusable were removed.

35 USC 112(b)  Rejection

The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26-29 and 35-36 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 26 is indefinite for lacking of antecedent basis for the limitation “the cellulose composition” in line 6 as prior in the claim cellulose composition is not recited.
 
Claims 35-36 are unclear because Claims 26 and 35-36 are duplicate claims of each other. Claims 35 and 36 are identical verbatim.

Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.

1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,

686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims  26-29, 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18  of U.S. Patent 10590497 in view of Shasky et al. (WO2015/187935). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims of the instant application  are directed to the  cellulose composition derived from disrupted Trichoderma  or cultured and BXL1 gene disrupted Trichoderma and claim 18 of U.S. Patent 10590497 is  directed to method for producing cellulase composition derived from disrupted Trichoderma  or cultured and BXL1 gene disrupted Trichoderma .
Shasky et al. (WO205/187935) disclose cellulose enzyme composition comprising  cellobiohydrolase, beta-glucosidase from trichoderma ( see page 43-44 and beta-xylosidase or lacking beta-xylosidase via inactivation of the host cell expressing  the gene ( page 126-127).
 It is obvious on of skilled in art to  teach cellulase composition derived from disrupted Trichoderma  or cultured and BXL1 gene disrupted Trichoderma as disclosed in the instant claims base of the teaching of claim 18 of U.S. Patent 10590497  in view of the said prior arts  of Shasky et al as disclosed above . 
Claims  26-29, 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18  of U.S. Patent  application NO: 16/089271 in view of Shasky et al. (WO2015/187935). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims of the instant application  are directed to the  cellulose composition derived from disrupted Trichoderma  or cultured and BXL1 gene disrupted Trichoderma and claims 17-18 of U.S. Patent  application NO: 16/089271 is  directed to method for producing cellulase composition derived from disrupted Trichoderma  or cultured and BXL1 gene disrupted Trichoderma .

Shasky et al. (WO205/187935) disclose cellulose enzyme composition comprising  cellobiohydrolase, beta-glucosidase from trichoderma ( see page 43-44 and beta-xylosidase or lacking beta-xylosidase via inactivation of the host cell expressing  the gene ( page 126-127).
It is obvious on of skilled in art to  teach cellulase composition derived from disrupted Trichoderma  or cultured and BXL1 gene disrupted Trichoderma as disclosed in the instant claims base of the teaching of claims  17-18 of U.S. Patent  application NO: 16/089271   in view of the said art of Shasky et al.  as disclosed above . 

TD is required to overcome the rejection.
Argument
Applicants argument is considered but found unpersuasive as  the  Shasky et al.   teach deletion of  Xylosidase from T. reesei.  Shasky et al. (WO205/187935) cellulose enzyme composition from said T. reesei comprising  cellobiohydrolase, beta-glucosidase from trichoderma ( see page 43-44 and beta-xylosidase or lacking beta-xylosidase via inactivation of the host cell expressing  the gene ( page 126-127).


Conclusion
Claims 26-29 and 35-36 are rejected.   No claim is allowed.

Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652